

115 HRES 826 IH: Noting the Baltic States of Estonia’s, Latvia’s, and Lithuania’s 100th anniversary of independence.
U.S. House of Representatives
2018-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 826IN THE HOUSE OF REPRESENTATIVESApril 13, 2018Mr. Brown of Maryland (for himself, Ms. Stefanik, Mr. Gallego, Mr. Shimkus, Mr. Moulton, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONNoting the Baltic States of Estonia’s, Latvia’s, and Lithuania’s 100th anniversary of independence.
	
 Whereas the Baltic people of Estonia, Latvia, and Lithuania have a rich and unique heritage and history;
 Whereas after centuries of foreign domination and in the wake of the First World War, Estonia declared independence on February 24, 1918; Latvia declared independence on November 18, 1918; and Lithuania declared independence on February 16, 1918;
 Whereas, on July 28, 1922, the United States formally recognized Estonia, Latvia, and Lithuania as independent countries;
 Whereas Estonia, Latvia, and Lithuania enjoyed two decades of national sovereignty until they were illegally and forcibly incorporated into the Soviet Union in 1940, invaded by Nazi Germany during the Second World War, and occupied by Soviet forces until regaining independence in 1991;
 Whereas the United States never recognized this illegal occupation of sovereign states and, following the release of the Welles declaration on July 23, 1940, maintained continued diplomatic relations with the three Baltic States, strengthened by consistent bipartisan support from the Congress;
 Whereas the Baltic people, never losing sight of their pursuit for freedom, played a prominent and leading role in the struggle for national independence, civic rights, and democratic reform;
 Whereas in the years following their declarations and subsequent restoration of full independence, Estonia, Latvia, and Lithuania have demonstrated a lasting commitment to democracy, human rights, and the rule of law;
 Whereas Estonia, Latvia, and Lithuania actively participate in a range of international organizations and promote further expansion and development of European and trans-Atlantic political, economic, and security institutions and arrangements;
 Whereas Estonia’s, Latvia’s, and Lithuania’s accession into the North Atlantic Treaty Organization has contributed to European stability and security cooperation, and serves as an effective bulwark against Russian aggression in Eastern Europe; and
 Whereas the United States has shown strong commitment to the continued independence, sovereignty, integrity, and democratic development of the countries that regained their independence after the collapse of the Soviet Union: Now, therefore, be it—
	
 That the House of Representatives— (1)notes Estonia’s, Latvia’s, and Lithuania’s 100th anniversary of independence, 27th anniversary of their restoration of independence from the Soviet Union, and the steadfast political, economic, social, and military progress the Baltic States have since made;
 (2)reiterates the continued support of the House for the European Deterrence Initiative as a means for enhancing deterrence and increasing military capabilities on North Atlantic Treaty Organization’s eastern flank; and
 (3)calls on the President to continue building the close and mutually beneficial political, economic, educational, research, and security relations the United States has enjoyed with Estonia, Latvia, and Lithuania since regaining their independence from the Soviet Union.
			